Name: Council Regulation (EC) No 1131/97 of 17 June 1997 amending Regulation (EC) No 391/97 fixing, for 1997, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: fisheries;  European Union law;  maritime and inland waterway transport;  Europe
 Date Published: nan

 21 . 6. 97 fENl Official Journal of the European Communities No L 164/3 COUNCIL REGULATION (EC) No 1131/97 of 17 June 1997 amending Regulation (EC) No 391/97 fixing, for 1997, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway whereas it is now necessary to implement these arrange ­ ments in as much as access of vessels flying the flag of Norway to Community fishing waters is concerned and to amend Regulation (EC) No 391 /97 accordingly, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 391 /97 (2) lays down, for 1997, certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels flying the flag of Norway; Whereas the Community, the Faroe Islands, Iceland, Norway and the Russian Federation held consultations which led, on 14 December 1996, to recommending to the respective authorities an arrangement on the manage ­ ment and sharing of Norwegian spring-spawning herring (Atlanto-Scandian herring) in 1997; Whereas pursuant to this arrangement, a subsequent arrangement on reciprocal access was agreed upon by the Community and Norway, under which Norway may fish 10 000 tonnes of its share in Community fishing waters north of 62 ° N; Whereas the Community and Norway held further consultations pertaining to the conduct of this fishery and, in particular, the licensing conditions; Article 1 Regulation (EC) No 391 /97 is hereby amended as follows: 1 . The following subparagraph shall be added after the first subparagraph of Article 1 ( 1 ): 'By way of derogation from the first subparagraph, ten licences and special fishing permits valid on any one day shall be issued by the Commission on behalf of the Community for vessels fishing herring in ICES division Ila (north of 62 ° N)\ 2. The table which appears in the Annex to this Regula ­ tion shall be added to Annex I. Article 2 This Regulation shall enter into force on the day follow ­ ing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 June 1997. For the Council The President A. JORRITSMA-LEBBINK (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ No L 66, 6. 3 . 1997, p. 49 . No L 164/4 EN Official Journal of the European Communities 21 . 6. 97 ANNEX Norwegian catch quotas for 1997 (in tonnes, fresh round weight) l Area Species within which fishing Quantity is authorized Herring ICES Ha 10 000